Citation Nr: 0610103	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  97-30 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for a low back disability, effective from April 17, 1991 to 
February 19, 2003.  

2. Entitlement to an initial rating higher than 40 percent 
for a low back disability, effective from February 20, 2003 
to the present.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  He had subsequent service as a member of the Army 
Reserves and served in the Florida Army National Guard.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) Atlanta, Georgia.  

In January 2005, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  


FINDINGS OF FACT

1.  From April 17, 1991 to February 19, 2003, the veteran's 
low back disability did not show severe symptoms with 
recurring attacks, severe limitation of motion, ankylosis, 
severe lumbosacral strain, neurological involvement, or 
incapacitating episodes.   

2.  From February 20, 2003 to the present, the veteran's low 
back disability was productive of severe limitation of 
motion, with no pronounced intervertebral disc syndrome, 
incapacitating episodes, ankylosis, or associated neurologic 
abnormalities.  


CONCLUSIONS OF LAW

1.  From April 17, 1991 to February 19, 2003, the criteria 
for an initial rating in excess of 20 percent for a low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Part 4, Diagnostic Codes 
5289, 5292, 5293, 5295 (before and after September 23, 2002).  

2.  From February 20, 2003 to the present, the criteria for 
an initial rating in excess of 40 percent have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Part 4, Diagnostic Codes 5287, 5289, 5292, 5293, 5289 (before 
and after September 23, 2002), and 5237, 5243 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  

Where, as here, an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the issues being considered stem from 
an initial grant of service connection and the assignment of 
an initial evaluation for the veteran's disability.  In 
February 1996, an initial 20 percent evaluation was effective 
from April 17, 1991.  In April 2003, the RO granted a 40 
percent evaluation, effective from February 20, 2003.  

During the appeal period the regulation for rating 
disabilities of the spine was twice revised, effective 
September 23, 2002 and September 26, 2003. See 67 Fed. Reg. 
54345 (August 22, 2002), and 68 Fed. Reg. 51454 (Aug. 27, 
2003). The revised versions may only be applied from their 
effective date; before that time, only the former version of 
the regulation should be applied. VAOPGCPREC 3-2000 
(April 10, 2000).



Entitlement to an initial rating higher than 20 percent for a 
low back disability, effective from April 17, 1991 to 
February 19, 2003.

An initial rating in excess of 20 percent for the time from 
April 17, 1991 to February 19, 2003 is not warranted.  

While motion of the lumbar spine on VA examination in March 
1996 was recorded to 45 degrees, the examiner noted that 
later in the examination the veteran readily arose from the 
examining table from a supine position and obtained 90 
degrees flexion of the lumbar spine.  Further while on VA 
evaluation in November 1996, the veteran's motion was from 5 
degrees extension to 10 degrees flexion, and the examiner 
found severe limitation of motion, the examiner also called 
into question the reality of the motion, and that the 
examination was questionable in its reliability.  Thus, 
severe motion is not conclusively shown, based on VA 
examinations or outpatient treatment records beginning in 
1997, and a rating beyond 20 percent is not warranted.  38 
C.F.R. Part 4, DC 5292 (prior to September 23, 2002).  

Neither is there a showing in the record of severe sacroiliac 
injury and weakness or lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above-noted manifestations with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (as 
in effect prior to September 23, 2003).  On VA examination in 
March 1996, it was noted that the veteran had normal spine 
curvatures, and X-rays were normal.  During this rating 
period, the veteran's low back disorder was not productive of 
severe symptoms with recurring attacks and intermittent 
relief.  VA examination in March 1996 and in November 1996 
document no neurological complaints or findings.  Thus, a 
rating beyond 20 percent is not warranted under DC 5293 (as 
in effect prior to September 23, 2002).  

In considering the interim regulations which were in effect 
during part of the time in question (September 23, 2002, to 
September 26, 2003), the evidence does not show that the 
veteran had manifestations that would support a rating beyond 
20 percent for his lumbar spine disability under 
intervertebral disc syndrome.  That is, the evidence, 
including VA examination reports and outpatient treatment 
records, does not show that he had any incapacitating 
episodes, or specifically that he had incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks within the past year.  38 C.F.R. Part 4, DC 5293 
(in effect September 23, 2002).  

Thus for the time frame noted, the 20 percent evaluation is 
warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996). 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Entitlement to an initial rating higher than 40 percent for a 
low back disability, effective from February 20, 2003 to the 
present.

In April 2003, the RO granted a 40 percent rating for the 
veteran's low back disability effective from February 20, 
2003, the date of a VA examination which showed extension of 
0 and flexion of 10 degrees.  The 40 percent rating was 
assigned under DC 5293-5292.   

A rating beyond 40 percent for this time period would require 
a showing of unfavorable ankylosis or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  See 38 
C.F.R. 4.71a, Diagnostic Codes 5289, 5293 (as in effect prior 
to November 23, 2002).  There is no medical evidence showing 
ankylosis as VA examination in February 2003 showed motion 
from 0 to 10 degrees, and did not show neurological 
abnormalities, nor any objective evidence of neuropathy or 
absent ankle jerk.  In addition there is no indication in the 
record, including VA examination reports and outpatient 
treatment records, that the veteran had incapacitating 
episodes of at least six weeks during the past year.  See, 38 
C.F.R. § 4.71a Diagnostic Code 5293 (effective November 23, 
2002).  


Under the current regulations, the evidence would have to 
show ankylosis, related neurologic abnormalities, or 
incapacitating episodes.  VA outpatient records dated from 
the 1997 until 2005 as well as VA examination reports, do not 
show findings that would support a rating beyond 40 percent.  
The veteran was treated as an outpatient for complaints of 
low back pain, without further indications that would support 
a rating beyond 40 percent under the previous, interim or 
current regulations.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

As to functional impairment due to the service-connected low 
back disorder, the Board finds that the veteran is adequately 
compensated for his disorder in the ratings assigned.  There 
is no finding on VA examinations or outpatient treatment 
records that there is atrophy, weakness, excess fatigability, 
incoordination, pain on movement, swelling, or deformity 
which would support a finding that the veteran has functional 
impairment beyond that contemplated in the ratings assigned.  
See: 38 C.F.R. §§ 4.40, 4.45; see also, DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on all issues 
before the Board in a February 2005 letter.  In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal was already decided - and appealed - before the 
section 5103(a) notice requirements were enacted in November 
2000.  The Court acknowledged in Pelegrini at 120 that where, 
as here, the section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
The deficiency in the timing of the VCAA notice is harmless 
error.  The requisite notifications were ultimately provided 
to the appellant before the final transfer and certification 
of the case to the Board, and he had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005).  The appellant has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claim.  Mayfield , Id.  The Board finds that the present 
adjudication of that issue will not result in any prejudice 
to the appellant.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the assignment of an effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, and 
records have been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

An initial rating higher than 20 percent, effective from 
April 17, 1991 to February 19, 2003, and higher than 40 
percent from February 20, 2003 to the present for a low back 
disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


